Citation Nr: 1449682	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-34 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement an initial compensable rating for left ankle arthralgia prior to May 6, 2010.

2.  Entitlement an initial rating in excess of 20 percent for left ankle arthralgia from May 6, 2010.

3.  Entitlement to service connection for right ankle arthralgia.
 
4.  Entitlement to service connection for a lumbar spine disability.
 
5.  Entitlement to service connection for bilateral knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had service in the Army National Guard from 1987 to 2006, with a period of active duty from November 2002 to October 2003, and periods of active duty for training (ACDUTRA) almost on a yearly basis.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2007 and in January 2009 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and Louisville, Kentucky.

In October 2012, the Board remanded the case for further development.

Except for the issues pertaining to increased ratings, the appeal is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 6, 2010, there is x-ray evidence of left ankle arthritis and pain, but no actual limitation of motion.

2.  From May 6, 2010, the Veteran's left ankle arthralgia is manifested marked limitation of motion; there is no evidence of ankylosis or severe foot injury.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for left ankle arthralgia prior to May 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2014).

2.  The criteria for an initial rating in excess of 20 percent for left ankle arthralgia from May 6, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal of the left ankle ratings arises from the Veteran's disagreement with an initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  In the August 2012 remand, the Board requested that treatment records be obtained from the VA Medical Center (VAMC) in Nashville, Tennessee.  Records from this facility were requested by the RO in October 2012.  Based on the results, it is apparent that the Veteran does not receive regular treatment from the Nashville VAMC, but rather attends VA compensation and pension examinations there, the reports of which are of record.  Thus, this remand request has been substantially complied with by the RO.

VA examinations were conducted in December 2008, May 2010, and August 2012.  In March 2009, the Veteran contended that the December 2008 VA examination was inadequate to rate the severity of his ankle disability.  Specifically, he contended that the examiner asked him generic questions and only tested range of motion while he was seated.  In a July 2012 brief, the Veteran's representative asserts that the examiner who conducted the "2006 VA examination" was not a qualified medical professional.  The representative included a document that showed that Robert Magnussen was licensed to practice medicine from May 2009 to July 2010.  

Initially, the Board notes that the Veteran underwent a VA examination in 2006 (and in 2008) by Robert Magnussen, but this did not pertain to the ankles.  In any case, qualified medical professionals conducted all of the Veteran's VA examinations.  The Board notes that the examiners recorded the Veteran's statements including those related to the functional limitations of his ankle disability.  As to the December 2008 VA examiner's questions, the Board finds that VA examiners must ask generic questions in order to acquire all of the information needed to rate a disability.  As to the methodology of the range of motion testing, the Board finds no error.  The examiner reported the objective findings of the range of motion testing, to include testing after repetitive use; functional loss observed on physical examination; and the Veteran's subjective report of functional loss.  For these reasons, the Board finds that the December 2008 VA examination is adequate in order to rate the Veteran's left ankle disability.   

The Veteran has not argued, and the record does not reflect, that the May 2010 or August 2012 VA examinations are inadequate for rating purposes.  Thus, VA's duty to assist has been met for these rating issues.

A Left Ankle Disability

The Veteran seeks an initial compensable rating for left ankle arthralgia prior to May 6, 2010, and a rating in excess of 20 percent thereafter.  The Veteran's left ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

Under Diagnostic Code 5271, moderate limitation of motion of an ankle warrants a 10 percent rating; while marked limitation of motion of an ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is x-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The ankle is considered a major joint.  38 C.F.R. § 4.45(f) (2014). 

Diagnostic Code 5003 and C.F.R. § 4.59 provide that painful motion due to arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During service, the Veteran was placed on light duty due to his ankle.  

On VA examination in December 2008, the Veteran reported pain, stiffness, and weekly flare-ups.  He reported a decreased ability to walk or run long distances.  Physical examination showed dorsiflexion to 20 degrees, without pain, and plantar flexion to 35 degrees, without pain.  There was no evidence of functional loss or impairment and no additional limitation in range of motion on repetitive-use testing.  There was no evidence of ankylosis.

On VA examination on May 6, 2010, the Veteran reported pain, stiffness, incoordination, and decreased speed of joint motion.  He reported a decreased ability to walk or run long distances.  Physical examination revealed crepitus, tenderness, abnormal motion, and guarding of movement.  Dorsiflexion was from -5 degrees to -5 degrees, with pain, and plantar flexion was from 5 degrees to 35 degrees, with pain.  Joint function was additionally limited by pain.  There was no additional limitation in range of motion on repetitive-use testing.  There was no evidence of ankylosis.

On VA examination in August 2012, the Veteran reported popping, grinding, increased swelling on ambulation, and flare-ups on prolonged walking or standing.  Physical examination revealed dorsiflexion to 20 or more degrees, with pain at 10 degrees, and plantar flexion to 15 degrees, with pain at 10 degrees.  There was no evidence of ankylosis.  There was no additional limitation in range of motion on repetitive-use testing.  Joint function was additionally limited by weakened movement and pain on movement.  There was crepitus and audible popping on ambulation.  There was on joint instability.  There was a surgical scar related to the left ankle disability; however, it was not painful and/or unstable, and the total area of scar was less than 6 square inches.

Prior to May 6, 2010, there was x-ray evidence of left ankle arthritis and pain, but no compensable limitation of motion.  Even though the evidence shows at most a loss of 10 degrees of plantar flexion with normal dorsiflexion, a 10 rating is warranted for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion.  See Lichtenfels, 1 Vet. App. at 488.  

Although a higher rating is warranted during this earlier period, the next higher rating, 20 percent, is not warranted on the basis of arthritis because the Veteran's left ankle arthritis does not affect two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The next higher rating is also not warranted on the basis of limitation of motion because there is no evidence of limitation of motion or functional loss prior to May 6, 2010, which would equate to marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Thus, The preponderance of the evidence is against an initial rating in excess of 10 percent for left ankle arthralgia prior to May 6, 2010; there is no doubt to be resolved; and a higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

From May 6, 2010, the Veteran's left ankle disability has been manifested by marked limitation, which warrants a 20 percent rating for limitation of motion, the maximum rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The next higher rating, a 30, requires ankylosis of the ankle (Diagnostic Code 5270) or some other severe foot disability (Diagnostic Code 5284), neither of which have been present during the pendency of the appeal, even considering functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The Board notes that a rating under Diagnostic Code 5003 is appropriate prior to May 6, 2010, where limitation of motion did not result in a compensable rating, but that a rating under Diagnostic Code 5003 is not appropriate after May 6, 2010, where limitation of motion results in a compensable rating.

For the foregoing reasons, the Board finds that a higher 10 percent rating is warranted for the Veteran's service-connected left ankle disability prior to May 6, 2010.  However, as the preponderance of the evidence is against even higher ratings during either rating stage, that benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service-connected left ankle disability results in limitation of motion, pain, stiffness, incoordination, decreased speed of joint motion, crepitus, and flare-ups on prolonged standing or walking.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule for the ankle; the assigned schedular rating for the service-connected left ankle disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

There is no indication in the record that reasonably raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran has made no contentions, and the record includes no evidence, indicating that his service-connected left ankle disability prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

Prior to May 6, 2010, an initial 10 percent rating, but no higher, for left ankle arthralgia is granted, subject to the laws and regulations governing the payment of monetary awards.

From May 6, 2010, an initial rating in excess of 20 percent for left ankle arthralgia is denied.


REMAND

As to the Veteran's current lumbar spine disability, the evidence suggests that his current degenerative changes of the lumbar spine and mild lumbar spondylosis may be related to service.  The Veteran gives a history of back problems since a period of active duty from November 2002 to October 2003.  Subsequent service treatment records show that the Veteran was placed on light duty due to knee and back pain.  The Veteran was ultimately medically disqualified from military service in August 2006.  However, the evidence of record is insufficient to decide the claim and VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As to the Veteran's current bilateral knee disability, the August 2012 VA examination report indicates that degenerative changes of the tibial spines (knees), which examiner diagnosed as arthritis, were shown on x-ray in January 2004, well within one year of separation from active duty in October 2003.  However, the report also indicates that current x-rays of the knees were normal.  Reexamination is needed to determine whether the Veteran's has current knee arthritis, namely degenerative changes of the tibial spines, or residuals of the same.

As to the Veteran's current right ankle disability, the August 2012 VA examiner provided insufficient rationale as to why she could not determine the etiology of the Veteran's right ankle disability.  The examiner reported that such an opinion cannot be provided without resorting to mere speculation because there are no substantial evaluations noted in the Veteran's records to provide a clear link between service events and the current right ankle condition.  The examiner did not address whether the right ankle disability is related to the running that some physicians have said caused the service-connected left ankle disability or the left ankle disability itself.  See, e.g., Dr. Fraser (Jan. 26, 2004).  Reexamination is needed.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to address the three service connection claims.  The examiner must review the entire claims file, to include all electronic files.   Based on this review, the examiner is to address each of the following questions:

(a).  Does the Veteran have a current bilateral knee disorder?  If the Veteran does not now have, but previously had a disability, such as arthritis of the knees (tibial spines), when did that condition resolve?

(b).  Is it at least as likely as not (i.e., is it at least equally probable) that a current knee disorder had its onset directly during the Veteran's service, became manifest within a one-year period following discharge from active duty in October 2003, or is otherwise causally related to any event or circumstance of the Veteran's service? 

In answering questions (a) and (b), the examiner must address (i) the Veteran's complaints of knee pain since period of active duty from November 2002 to October 2003, (ii) a January 26, 2004, diagnosis of degenerative changes of the tibial spines and opinion that the Veteran's knee and ankle problems are attributable to running on hard surfaces, (iii) an October 2004 treatment record that diagnosed patella femoral pain and noted that x-rays were significant for osteoarthritis and degenerative joint disease, (iv) an August 2006 notification of medical disqualification due to osteoarthritis, (v) diagnoses of chondromalacia patella of the bilateral knees in March 2006 and October 2008, and (vi) the August 2012 VA examiner's statement that "[d]egenerative changes by x-ray on 2004 constitute arthritis".  

(c)  Does the Veteran have a current right ankle disability? 

(d)  Is it at least as likely as not (i.e., is it at least equally probable) that a current right ankle disability disorder is causally related to any event or injury during the Veteran's service?  Is it at least as likely as not that the 
right ankle disability is related to the running that some physicians have said caused the service-connected left ankle disability or the left ankle disability itself?

In answering questions (c) and (d), the examiner is to address the (i) a January 26, 2004, medical opinion that the Veteran's knee and ankle problems are attributable to running on hard surfaces and (ii) the Veteran's complaints of bilateral ankle pain since active duty from November 2002 to October 2003.

(e)  Does the Veteran have a current lumbar spine disability?

(f)  Is it at least as likely as not (i.e., is it at least equally probable) that a current lumbar spine disorder had its onset directly during the Veteran's service, became manifest within a one-year period following discharge from active duty in October 2003, or is otherwise causally related to any event or circumstance of the Veteran's service or the Veteran's service-connected ankle disability?

In answering questions (e) and (f) the examiner is to address (i) March 16, 2006, x-rays that show mild degenerative changes involving the lower lumbar spine; (ii) April 20, 2006, x-rays that show mild lumbar spondylosis L3-4 and L4-5; and (iii) the Veteran's contention that his current back problems began during his active duty or within one year thereafter.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


